LEIBSON, Justice,
dissenting.
Respectfully, I dissent. My reasons are as follows.
1) First, and foremost, I am seriously disturbed by the lack of professional integrity plainly displayed when one contrasts the statement made on the record by respondent’s counsel before the settlement *807hearing and the sworn testimony from the same person given after the hearing commenced. Before the hearing, Mr. Austin stated:
“Mr. Smith did indeed call my office and attempt to withdraw the offer on Saturday. ...”
During the hearing Mr. Austin testified:
“[M]y understanding was that they were considering withdrawing the offer_”
The testimony from the General Motors (G.M.) negotiator, Mr. Smith, was unequivocal that the offer was withdrawn. Without engaging in a technical discussion as to whether Mr. Austin’s first statement regarding this matter represented a “judicial admission,” certainly the state of the record is such that the trial court’s decision on this point should be reversed as clearly erroneous.
2) A new era of negotiation has arrived, the era of “designated negotiators,” useful (perhaps) as a negotiating device in complex cases, but hardly a legal reason to deny the authority of any of Rosetta Herald’s legal representatives to communicate on her behalf. Attorneys-at-law are by definition agents authorized to speak for or communicate with on behalf of their clients. Here, if the only attorney representing Ms. Herald legally authorized to take a message on her behalf was to be Mr. Gallion, certainly the law must require something more than an arrangement of convenience.
We are asked to buy the concept that, having been notified by Ms. Herald’s attorneys that Attorney Gallion would be the one to conduct" the negotiations, G.M. was legally prevented from communicating to Attorney Austin further offers or advising Attorney Austin of the withdrawal of an offer. If there is some legal reason why the designation of Mr. Gallion as the person to conduct the negotiations deprived Mr. Austin of status or authority as Ms. Herald’s attorney, it has yet to surface.
To make matters worse, when contacted by G.M.’s negotiator who wished to communicate withdrawal of a $500,000 offer, apparently Mr. Austin injected himself into the negotiation, with or without authority, by suggesting that the parties should “split the difference” between Mr. Gallion’s last offer and G.M.’s last offer. Surely in these circumstances we cannot conclude some legal barrier prevented G.M. from communicating with Mr. Austin.
3) Too much emphasis has been put on the fact question as to whether G.M.’s last offer of $500,000 was actually withdrawn or whether this was just being considered, and not enough on the legal question whether the offer was rejected by the making of a counteroffer. A counteroffer has the effect of rejecting an opponent’s offer unless a contrary understanding is clearly displayed by the context of the negotiations. Restatement (Second) of Contracts, § 39(2):
“An offeree’s power of acceptance is terminated by his making of a counter-offer, unless the offeror has manifested a contrary intention or unless the counteroffer manifests a contrary intention of the offeree.”
Here, after G.M. made its $500,000 offer, both Mr. Gallion and then Mr. Austin made counteroffers, and there is little of substance, if anything, to support a finding that G.M. specified its $500,000 offer would remain open in the face of a counteroffer, or to support a finding that G.M.’s offer was not legally rejected when counteroffers were made.
Any one of the three reasons stated above suffices to reverse the finding of the trial court that a binding settlement occurred. Collectively, they should compel a reversal.
STEPHENS, C.J., joins this dissent.